
	

116 SRES 307 IS: Congratulating the Eastbank All-Stars from River Ridge, Louisiana, for winning the 2019 Little League Baseball World Series Championship.
U.S. Senate
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 307
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2019
			Mr. Cassidy (for himself and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the Eastbank All-Stars from River Ridge, Louisiana, for winning the 2019 Little
			 League Baseball World Series Championship.
	
	
 Whereas Little League Baseball was founded in 1939, and the first Little League Baseball World Series tournament was played in 1947;
 Whereas Little League Baseball is the largest youth sports program in the world with nearly 200,000 teams in more than 80 countries and all 50 States;
 Whereas Little League Baseball affords children around the world a competitive arena that instills the principles of sportsmanship, camaraderie, and teamwork;
 Whereas the Eastbank All-Stars team was founded in River Ridge, Louisiana, and includes a roster of young men from the Greater New Orleans area;
 Whereas the Eastbank All-Stars displayed skill, competitiveness, and determination throughout their entire season and the Little League Baseball World Series tournament;
 Whereas the Eastbank All-Stars advanced to the Little League Baseball World Series tournament by winning the State of Louisiana Championship and the Southwest Regional Championship;
 Whereas the Eastbank All-Stars, representing the State of Louisiana and the Southwest Region, became the first team ever to lose the first game of the Little League World Series, and then go on to win the Little League World Series Championship;
 Whereas, on August 25, 2019, in South Williamsport, Pennsylvania, the Eastbank All-Stars from River Ridge, Louisiana, the United States Champions representing the Southwest Region, defeated the International Bracket Champions in the 73rd Little League Baseball World Series Championship;
 Whereas the Eastbank All-Stars’ 8–0 shutout victory was the first Little League Baseball World Series Championship in the history of the team;
 Whereas the Eastbank All-Stars became the first team from the State of Louisiana to ever win the United States Championship game and the World Series Championship game;
 Whereas manager Scott Frazier and coaches Donald Abadie and Kevin Johnson did a masterful job in leading #2 Alton Shorts, #3 Ryder Planchard, #4 Stan Wiltz, #5 William Andrade, #6 Peyton Spadoni, #7 Derek DeLatte, #9 Connor Perrot, #10 Ryan Darrah, #12 Jeffrey Curtis, #15 Gavin Berry, #22 Reece Roussel, #23 Marshall Louque, and #24 Egan Prather to victory in the Little League Baseball World Series Championship;
 Whereas Eastbank right fielder, Reece Roussel, set the Little League World Series record with an amazing 17 hits throughout the tournament, including a .739 batting average, as well as two key hits in the championship game;
 Whereas Eastbank third baseman, Marshall Louque, secured three hits and three runs batted in (RBIs) in the championship game;
 Whereas Marshall Louque and Reece Roussel set the Little League World Series record, hitting seven doubles each;
 Whereas Eastbank pitcher, Egan Prather, pitched an impressive shutout in the championship game, striking out six Curaçao batters along the way;
 Whereas the parents, families, friends, and fans of the Eastbank All-Stars deserve recognition for proudly supporting the team throughout their historic season; and
 Whereas the Eastbank All-Stars were strong ambassadors of the great State of Louisiana and the United States of America on the world stage: Now, therefore, be it
		
	
 That the Senate congratulates— (1)the Eastbank All-Stars for their hard work and determination in winning the 73rd Little League Baseball World Series Championship;
 (2)Scott Frazier and the Eastbank coaching staff for the founding of the organization and leading the team to its first Little League World Series victory;
 (3)the Eastbank All-Stars players for showing poise and exemplifying the strength and resilience of the people of Louisiana by never giving up and fighting through adversity to make all of us proud of their historic accomplishment;
 (4)the parents, families, friends, and fans of the Eastbank All-Stars; (5)the community of River Ridge, the Greater New Orleans area, and the State of Louisiana; and
 (6)the Pabao Little League team from Wil­lem­stad, Curaçao, for a hard-fought championship game and an outstanding season.
			
